Citation Nr: 0803123	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-34 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran did not have chronic bilateral hearing loss 
during service or sensorineural bilateral hearing loss within 
one year after his separation from military service.

2.  The veteran's tinnitus was caused by an incident during 
his military service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by the veteran's active military service and 
may not be presumed to be of service onset.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  Regarding the veteran's claim for service connection 
for bilateral tinnitus, the Board is granting the benefit 
sought on appeal.  Accordingly, if any error was committed 
with respect to either the duty to notify or the duty to 
assist for this claim, the error was harmless and will not be 
further discussed.

With respect to the veteran's claim for service connection 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions, or can rebut 
a presumption of any prejudicial error identified.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007); Sanders v. Nicholson, 487 F. 3d 881, 889 (2007) 
(any error in providing VCAA notice is presumed prejudicial 
and the Secretary has the burden to show that the error was 
not prejudicial to the claimant).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date will be assigned for 
an award of benefits if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Lack of prejudicial harm for failure to provide proper notice 
may be established by showing (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders, supra.

In July 2002 and October 2002, VA sent to the veteran timely 
VCAA notice letters that satisfied all the requirements noted 
above, except that neither letter advised the veteran that a 
disability rating and an effective date for an award of 
benefits would be assigned with an award of service 
connection.  See Dingess, supra.  The Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss, so any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess and Sanders, both supra.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on a claim, as defined by law.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The veteran had a VA medical examination in February 2003.  
The veteran's VA and private medical records have been 
obtained to the extent available.  There is no indication in 
the record that any additional evidence relevant to the 
veteran's claim for service connection for bilateral hearing 
loss is available but is not part of the claims file.  Id.  
The Board finds that the current medical evidence in the 
record is adequate for purposes of rendering a decision on 
appeal of the RO decision concerning the veteran's claim for 
service connection for bilateral hearing loss.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claim for which denial is herein upheld.  
Therefore, such failure, if identified, would be harmless 
error.  See Mayfield, supra.

The Merits of the Claims

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007).  Service connection may be 
granted for a disability first diagnosed after service when 
all of the evidence, including that pertinent to service, 
shows that the disability was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The second and third elements 
noted above can be demonstrated through a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  To establish continuity of symptomatology a claimant 
must show (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  Id.
For certain diseases, including sensorineural hearing loss, 
service connection can be presumed.  When a veteran has 
served continuously for 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and has a 
disease specified in the law that becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of service, the disease shall be presumed to have 
been incurred in service even though there is no evidence of 
the disease during the period of service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

With respect to the evidence in the veteran's claims file 
concerning his hearing, his service medical records (SMRs) 
show that the veteran was treated for acute, bacterial otitis 
media in his right ear in February 1957.  The veteran had 
follow-up visits and treatment with a military ear, nose, and 
throat (ENT) doctor during the remainder of 1957.   The 
records show that the veteran's right tympanic membrane had a 
small, central perforation that healed and then reopened.  
The ENT doctor noted that a December 1957 audiogram was much 
better than one performed in September 1957.  The recorded 
measures on each audiogram show the auditory thresholds in 
the frequencies of 500, 1000, 2000, 3000, 4000 Hertz all 
below 40 decibels with one exception.  In September 1957 when 
the perforation in the veteran's right tympanic membrane was 
open, the auditory threshold in the right ear at 500 Hertz 
was 45 decibels.  When the veteran's perforation had healed 
in December 1957, the auditory threshold in the right ear at 
500 Hertz was 30 decibels.  See 38 C.F.R. § 3.385 (hearing 
loss a disability when auditory threshold is 40 decibels or 
greater).

The SMRs show that the veteran complained of a left ear ache 
in February 1958, and that he reported having had ear trouble 
since the age of three.  April and May 1958 entries in the 
veteran's SMRs indicate that his tympanic membranes showed 
scarring, and he was again treated for a small perforation in 
his right tympanic membrane.  Audiograms were performed in 
April and May 1958, with the May results showing improvement 
and the ENT doctor noting that the perforation in the 
tympanic membrane was sealed and the tympanic membrane was 
working well.  In May 1958, four months before the veteran's 
discharge from military service, the auditory thresholds in 
both ears at all Hertz levels was from 10 to 30 decibels.

The veteran's SMRs do not mention any in-service trauma to 
the veteran's ears.  The veteran asserts, however, that his 
tinnitus resulted from an incident early in his military 
service when he was a Marine recruit.  In a written statement 
signed by the veteran in December 2003 and submitted in 
support of his claim, the veteran says that a drill 
instructor, as a disciplinary action, simultaneously slapped 
with open palms both of the veteran's ears.  The veteran 
recalls having severe ringing in his ears and being 
disoriented at the time.

The veteran states that his hearing loss began after boot 
camp when he was a driver for a commanding officer (CO).  The 
CO had the veteran park directly behind the firing range and 
wait for the CO while firing was ongoing.  The veteran said 
the noise made his ears hurt and ring, and caused his hearing 
to be muffled.  The veteran said he did not complain about 
either the ear-slapping or parking at the firing range 
because he was afraid of being dismissed from the Marine 
Corps.

The veteran's September 1958 military discharge medical 
examination did not note any abnormality in the veteran's 
hearing and showed "none" in the section for summarizing 
defects and diagnoses.  After the veteran's discharge from 
military service, no medical evidence in his claims file 
concerning his ears is dated earlier than 1986, 28 years 
after the veteran left military service.

A report from a private hospital shows that the veteran had a 
left tympanomastoidectomy in November 1986.  The history 
recorded in the report states that the veteran had had almost 
a lifelong history of difficulty with his ears.  The report 
noted that the veteran had bilateral conductive hearing loss, 
chronic bilateral otitis media, a 40 to 50 percent 
perforation of the left ear, and almost a total perforation 
of the right ear.  No mention of the veteran's military 
service is made in the November 1986 medical records.

A December 2000 VA medical record noted the veteran's 
complaints of progressive hearing loss with tinnitus since he 
was in the service.  The record noted that the veteran had 
been 100 percent disabled since 1984 due to work-related 
injuries to his neck and lower back.  The veteran had worked 
as a railroad conductor for about 24 years.

In February 2003, the veteran had a VA audiology examination.  
The examiner reporting having reviewed the veteran's claims 
file, and specifically noted the SMRs showing the veteran's 
in-service treatment for ear infections and the hearing test 
results showing the veteran's hearing to be within normal 
limits shortly before his discharge from service.  The 
examiner diagnosed current moderately severe to profound 
sensorineural hearing loss bilaterally.  Based on objective 
findings of the examination, including testing, the examiner 
concluded that the veteran's sensorineural hearing loss was 
not connected to his earlier incidents of perforated tympanic 
membranes.  The examiner noted that the veteran had worked in 
a great deal of noise as a railroad conductor, and concluded 
that it is less than likely that the veteran's current 
hearing loss is related to his military service.

The VA examiner opined that the veteran's tinnitus could have 
resulted from the ear-slapping incident the veteran reported 
having experienced when he was a Marine recruit.  The 
examiner concluded that it is not more than equally as likely 
as not that the veteran's tinnitus is related to his military 
service.

Regarding the veteran's claim for service connection for 
bilateral hearing loss, the evidence in the veteran's claims 
file includes a current medical diagnosis of bilateral 
sensorineural hearing loss and the veteran's statements (lay 
evidence) that his hearing loss began during his military 
service.  See Hickson, supra.  The evidence does not, 
however, include medical evidence of a nexus between the 
veteran's current hearing loss and his military service.  Id.

The Board acknowledges the veteran's assertions that his 
hearing loss is a result of his military service, and that 
the veteran is competent to give evidence about what he 
experienced in service.  See Barr, 21 Vet. App. at 307-08.  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999).  With respect to any possible 
connection between the veteran's current hearing loss and his 
military service, the Board must rely on the relevant medical 
evidence to make a determination.

The medical evidence shows that the veteran had acute ear 
infections during service, and perforated tympanic membranes 
that healed.  The audiogram results and EMT doctor notes in 
the veteran's SMRs indicate that the veteran's hearing 
ability slightly diminished when his tympanic membranes were 
perforated, and that his hearing improved to normal when the 
perforations healed.  At the time of the veteran's surgery on 
his left ear in 1986, 28 years after the veteran's separation 
from military service, his hearing loss was diagnosed as 
conductive, that is, due to a defect of the sound conducting 
apparatus.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 (31st 
ed. 2007).

In the February 2003 VA audiology examination, the VA 
examiner concluded that the veteran's hearing loss was then 
sensorineural, and that it was not connected to his episodes 
of perforated tympanic membranes.  The medical evidence shows 
that the veteran experienced chronic, recurring bilateral 
otitis media with perforated tympanic membranes that healed.  
Related to this chronic disorder, the veteran had periods of 
diminished hearing ability when his tympanic membranes had 
open perforations, explicitly diagnosed in 1986 as conductive 
hearing loss.  The veteran's current hearing loss is 
diagnosed as sensorineural, and is specifically found by the 
VA audiologist to be unrelated to the perforated tympanic 
membrane symptoms the veteran experienced during military 
service.
The Board finds that no medical evidence of record 
establishes a nexus between the veteran's military service 
and his current bilateral sensorineural hearing loss, and 
medical evidence expressly establishes no nexus.  Direct 
service connection cannot be granted in the absence of 
supporting medical nexus evidence.  See Hickson, supra.  
Similarly, service connection based on continuity of 
symptomatology is not established where, as here, medical 
evidence expressly negates a nexus between the present 
disability and any post service symptomatology.  See Barr, 
supra.  Further, the Board finds no medical evidence of 
record to establish that the veteran experienced 
sensorineural hearing loss within one year after his 
separation from service.  The medical evidence of record that 
is contemporaneous with the veteran's separation from service 
shows his hearing to be normal.  Therefore, presumptive 
service connection for bilateral sensorineural hearing loss 
does not apply.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claim for service 
connection for bilateral hearing loss.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
See Gilbert, supra.

Regarding the veteran's claim for service connection for 
bilateral tinnitus, the Board finds the record evidence to be 
in relative equipoise.  The veteran's contends that he began 
experiencing tinnitus after his military drill instructor 
simultaneously slapped the veteran's ears with the open palms 
of the drill instructor's hands.  The veteran's SMRs are 
silent regarding this alleged occurrence.  The VA audiology 
examiner noted subjective findings of tinnitus having been 
present since boot camp, and concluded that it was not more 
than equally as likely as not that the tinnitus was related 
to the veteran's military service.  That is, the examiner 
concluded that there was an equal chance that the tinnitus 
was caused in service and that it was caused out of service.

As noted earlier, when evidence for and against a claim is of 
relatively equal weight, the claim is decided in favor of the 
veteran.  See Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).  The Board finds that the 
evidence discussed herein is equally positive and negative as 
to whether the veteran's tinnitus was incurred during his 
military service.  Accordingly, the Board will resolve any 
reasonable doubt in favor of the veteran and grant service 
connection for bilateral tinnitus.  Id.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


